Citation Nr: 0024539	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  90-51 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office & Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable evaluation from March 
22, 1988, to April 30, 1997, and in excess of 10 percent as 
of May 1, 1997, for tender scars on the left lower leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956 and from October 1958 to October 1976.

The current appeal arose from an August 1988 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  
The RO&IC, in pertinent part, denied entitlement to service 
connection for back and stomach disorders.  

In April 1989 the veteran presented oral testimony before a 
Hearing Officer at the RO&IC; a transcript of which has been 
associated with the claims file.

In June 1989 the RO&IC implemented the determination of the 
Hearing Officer and issued a rating decision reflecting 
service connection for residuals of a shell fragment wound of 
the left lower leg with assignment of a noncompensable 
evaluation, effective March 22, 1988.

In September 1994 the veteran presented oral testimony before 
a Hearing Officer at the RO&IC; a transcript of which has 
been associated with the claims file.

In March 1998, the RO&IC recharacterized the service-
connected disability as tender scars on the left lower leg 
and granted a 10 percent evaluation, effective May 1, 1997.

In May 1999 the veteran provided oral testimony before the 
undersigned Board Member at the RO&IC, a transcript of which 
has been associated with the claims file.

In August 1999 the Board denied entitlement to service 
connection for back and stomach disorders, and remanded the 
claim of entitlement to increased compensation benefits for 
tender scars of the left lower leg to the RO&IC for further 
development and adjudicative actions.

In September 1999 the RO&IC denied entitlement to an 
effective date, prior to May 1, 1997, for the grant of a 
10 percent evaluation for tender scars on the left lower leg.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  On March 22, 1988 the veteran filed a claim of 
entitlement to service connection for residuals of a shell 
fragment wound of the left leg.

2.  The April 1988 VA general medical examination of the 
musculoskeletal system contains no findings referable to a 
shell fragment wound of the left leg.

3.  An August 1989 VA examination of the musculoskeletal 
system disclosed a 3 x 5 centimeter discoloration of the mid 
to lower left leg on the anterior shin which was nontender 
and nonswollen.

4.  A March 31, 1992 a VA examination disclosed the veteran 
had multiple very small scars on the mid left leg with 
tenderness.

5.  A June 1993 VA examination report shows the veteran 
complained of aching and pain of the left lower leg on which 
were found multiple scars varying in size from 1/4 inch to 1 
inch in diameter about the anterior aspect of the lower leg.

6.  Pressure palpation along the middle third of the anterior 
tibialis muscle of the left leg and along the medial aspect 
of the tibia caused discomfort.

7.  An October 1994 VA medical examination report shows the 
veteran had a small hyperpigmented patch on the anterior 
aspect of the left lower leg, and the examiner noted the 
entire area was stated to be tender to pressure.

8.  A May 1997 VA medical examination report shows the 
veteran had an elliptical scar with its long axis in the long 
axis of the leg measuring 9 x 3 centimeters which was 
slightly tender to touch.

9.  A March 2000 VA medical examination report shows the 
veteran had an irregular scar on the anterior aspect of the 
left leg midway between the knee and ankle noted by the 
examiner to not result in any limitation of range of motion 
of the left knee or ankle joint, with no functional 
impairment of the affected part.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
tender scars on the left lower leg from March 22, 1988 to 
March 30, 1992, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (1999).

2.  The criteria for an initial compensable evaluation of 
10 percent for tender scars on the left lower leg as of March 
31, 1992, have been met.  38 U.S.C.A. §§ 1155, 5107(a); 
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805.

3.  The criteria for an evaluation in excess of 10 percent 
for tender scars on the left lower leg on and after March 31, 
1992, have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7803, 7804, 7805.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On March 22, 1988 the veteran filed a claim of entitlement to 
service connection for residuals of a shell fragment wound of 
the left leg.

The April 1988 VA general medical examination report contains 
no findings referable to a shell fragment injury of the left 
leg.

In April 1989 the veteran presented oral testimony before a 
Hearing Officer at the RO&IC.  He stated he had sustained a 
shrapnel injury to his left lower leg while in Vietnam in 
January 1967.  The Hearing Officer asked to see the scar on 
the left leg and noted the veteran had a scar there.

An August 1989 VA examination report shows the veteran 
reported left leg pain.  He stated he had an extreme amount 
of charley horses and spasms in his leg.  The examiner stated 
the veteran had a shell fragment wound on his left lower leg.  
He stated there was a three by five centimeter discoloration 
of the mid to lower leg on the anterior shin, which was non 
tender and not swollen.  The examiner entered a diagnosis of 
residuals of a shell fragment wound to the left lower leg.

A March 31, 1992 VA examination report shows the veteran 
reported his left lower leg was occasionally painful.  He 
stated he limped occasionally, but that it was getting more 
frequent with each year.  The examiner stated the left lower 
leg had multiple, very small scars on the mid leg on the 
anterior side.  He stated it was tender.  The left ankle had 
0 degrees of dorsiflexion and 20 degrees of plantar flexion.  
The diagnosis was residuals of a shell fragment wound to the 
left lower leg.  X-rays of the left tibia and fibula revealed 
normal-appearing bones.

A June 1993 VA examination report shows the veteran reported 
constant pain of the left lower leg, which was aggravated 
when walking extensive distances.  The examiner stated there 
were multiple scars varying in size from one-quarter inch to 
one inch about the anterior aspect of the left lower leg 
confined mostly to the middle third portion of the left lower 
leg.  Pressure palpation along the middle third of the 
anterior tibialis muscle of the left lower leg along the 
medial aspect of the tibia caused discomfort.  The examiner 
stated dorsiflexion of the left ankle was 10 degrees, and 
plantar flexion was 20 degrees. X-rays of the left tibia and 
fibula were normal.  The diagnosis was residuals of a shell 
fragment wound to the left lower leg.  

In September 1994 the veteran presented oral testimony before 
a Hearing Officer at the RO&IC.  He stated the scar tissue on 
his left leg was tender to the touch.  He described having 
constant pain in that area.  The veteran noted he had not 
missed any work due to his left leg pain, but stated it 
interrupted his sleeping.  

An October 1994 VA examination report shows the examiner 
stated the veteran's left lower leg revealed a scar, which 
was hyperpigmented.  He stated the entire general area was 
said to be tender to touch.

A May 1, 1997 VA examination report shows the examiner stated 
the veteran's scar on the left lower leg was elliptical in 
shape with a smooth surface and increased pigmentation.  The 
examiner stated it was slightly tender to touch.  The 
diagnosis was residual scar of a shrapnel wound.

In May 1999, the veteran testified at a personal hearing 
before the undersigned Board Member at the RO&IC.  He stated 
the scar on his left lower leg was tender to touch all the 
time.  The veteran noted the pain had not prevented him from 
doing what he normally did, but stated he was unable to do 
things at the same level he had previously.  He stated he 
took Tylenol for the pain.  The veteran testified he had had 
no nerve damage to his left leg.




An October 1999 private medical record shows the veteran was 
seen because of concern over his left leg, which he stated 
hurt all the time and was swollen.  The examiner stated there 
was some pitting edema and no significant swelling of the 
left leg.  He noted an x-ray of the left leg from the knee to 
the ankle was "perfectly normal in all respects."  The 
examiner stated he felt that the veteran probably had some 
compromise of circulation as a result of his injury, which 
caused the chronic swelling.  He stated he recommended the 
veteran wear support stockings and to elevate his legs 
periodically.

A March 2000 VA examination report shows the veteran 
complained of occasional swelling in his left leg.  The 
examiner noted the veteran brought an x-ray taken in October 
1999 of his left leg, which he stated was normal.

Physical examination revealed a normal left leg.  The bones 
appeared intact.  The examiner stated there was a three to 
four-inch irregular scar present on the anterior aspect of 
the leg midway between the knee and the ankle.  He stated 
there was no depression of the scar, and no loss of 
subcutaneous tissue or bony muscle.  The examiner noted this 
did not appear to involve the joints and that there was no 
evidence of any breakage or chronic fracture.

Examination of the left knee and left ankle joints was normal 
with dorsiflexion of the ankle being 25 degrees and plantar 
flexion being 45 degrees.  The examiner stated there was no 
easy fatigability or incoordination as to the left ankle.  
The left knee joint was normal with range of motion from 0 to 
140 degrees.  The examiner stated there was no easy 
fatigability or incoordination as to the left knee.

The impression was a shell fragment wound of the left lower 
extremity, which included a scar.  The examiner stated the 
veteran's symptoms included chronic daily pain, which was 
worse with walking.  The examiner stated the following:

As far as whether the scar of the left 
lower leg results in any limitation of 
motion, there is no limitation of range 
of motion of the left knee or the left 
ankle joint, and there is no functional 
impairment of the [a]ffected part.  The 
nature of the injury was a shell fragment 
wound and the severity of the injury is 
the scar, which has been noted and also 
the chronic pain, which the patient has 
on his left lower extremity.

Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the instant case the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of disability evaluations.  In a claim for a 
greater original rating after an initial award of service 
connection, all of the evidence submitted in support of the 
veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2 (1999).


The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

In regards to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

Under Diagnostic Code 5262, a 10 percent evaluation is 
warranted for malunion of the tibia and fibula with slight 
ankle or knee disability, and a 20 percent rating is 
warranted for malunion of the tibia and fibula with moderate 
ankle or knee disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262 (1999).  Impairment of the tibia and fibula represented 
by malunion with marked knee or ankle disability warrants a 
30 percent disability rating.  Id.

A 10 percent evaluation may be assigned for a scar which is 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118; Diagnostic Code 7803 (1999).

A 10 percent evaluation may be assigned for a scar that is 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118; Diagnostic Code 7804 (1999).

Other scars are rated on limitation on function of the part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805 (1999).

When the Rating Schedule does not provide a 0 percent 
evaluation for a Diagnostic Code, a 0 percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially the Board finds that the veteran's claims for a 
compensable evaluation prior to May 1, 1997 and an evaluation 
in excess of 10 percent as of May 1, 1997, are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that 
is, plausible claims have been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his service-connected tender scars on the left 
lower leg (that are within the competence of a lay party to 
report) are sufficient to conclude that his claims for higher 
evaluations are well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is satisfied that as a result of the previous 
remands of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard 
the Board notes that the veteran was given the opportunity to 
submit additional evidence in support of his claim.  He was 
afforded an additional comprehensive examination.  The Board 
is unaware of any additional evidence, VA or non-VA, which 
has not already been requested and/or obtained pertinent to 
the current appeal.  


Compensable evaluation for tender scars 
on the left lower leg-From March 22, 
1988 to April 30, 1997.

A review of the evidentiary record discloses that the veteran 
filed a claim for service connection for residuals of a shell 
fragment wound of the left leg on March 22, 1988.  As a 
result of the medical information associated with the claims 
file, the RO&IC granted entitlement to service connection for 
"residuals of a shell fragment wound of the left lower leg" 
with assignment of a noncompensable evaluation, effective 
from March 22, 1988, the date of claim.  It was not until May 
1, 1997, the date of a VA examination, that the RO&IC 
determined that a 10 percent was warranted for the service-
connected disability recharacterized s tender scars of the 
left lower leg.  The determination was predicated on the 
basis of the finding of tenderness of the left lower leg 
scarring on the VA examination conducted on May 1, 1997.

The present question for appellate review is whether the 10 
percent evaluation was warranted prior to May 1, 1997.  The 
Board must respond in the affirmative.  A review of the VA 
examinations conducted pursuant to the March 1988 claim 
discloses that tenderness of scarring per se was not 
demonstrated prior to the March 31, 1992 VA medical 
examination.  Previous examinations of record were similarly 
negative for any finding of scarring which was poorly 
nourished or repeatedly ulcerated, tender and painful on 
objective demonstration, or productive of limitation on 
function of the left knee or ankle.  Left lower extremity 
symptomatology reported on the VA examinations during the 
subject period of time in question provided no basis for 
assignment of a compensable evaluation with application of 
any of the criteria reported above.

The veteran is competent to report his symptoms.  To the 
extent he has stated that an initial compensable evaluation 
was warranted, the medical findings prior to March 31, 1992, 
do not support his statements and testimony for the reasons 
stated above.  Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for tender scars on the left 
lower leg.  Gilbert, 1 Vet. App. at 53.

Evaluation in excess of 10 percent for 
tender scars on the left lower leg-on 
and after March 31, 1992.

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for tender 
scars of the left leg on and after March 31, 1992.  The 
veteran is at the maximum evaluation under Diagnostic Codes 
7803 and 7804.  Thus, an evaluation in excess of 10 percent 
under those Diagnostic Codes is not available.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804.

As to limitation of function of the part affected, when 
examined in March 2000, the examiner made a specific finding 
that the veteran's left knee or left ankle had full range of 
motion and that there was no functional impairment of either 
affected part.  Prior to the March 2000 examination, no 
medical professional reported findings which indicated that 
the area had been affected, other than superficially.

In the October 1999 private medical record, the examiner 
stated that it was probable that the veteran had some 
compromise of circulation as a result of the injury.  The 
Board finds that such finding is contemplated by the 
10 percent evaluation.  The 10 percent evaluation 
contemplates malunion of the tibia and fibula, a finding 
which the veteran clearly does not have, as evidenced by the 
x-rays of that area, which have all been normal.  Thus, the 
Board finds that an evaluation in excess of 10 percent under 
Diagnostic Code 5262 would not be warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.

Additionally, the Board has specifically considered the 
guidance of DeLuca, 8 Vet. App. 202 (1995).  The Board finds 
that an increased evaluation under DeLuca is not warranted.  
In March 2000 the examiner stated that the veteran's left leg 
had no excess fatigability or incoordination as to both the 
knee and the ankle.  He stated there was no functional 
impairment of the affected part and that the veteran had full 
range of motion of the left knee and ankle.  Thus, the scar 
has not caused additional limitation of function, which would 
warrant an increased evaluation under DeLuca.  See 38 C.F.R. 
§§ 4.40, 4.45.

The veteran is competent to report his symptoms.  To the 
extent he stated he warranted an increased evaluation than 
that initially assigned by the RO&IC, the Board agrees and 
finds that the 10 percent evaluation should be granted as of 
March 31, 1992.  To the extent that he has asserted his 
service-connected tender scars on the left lower leg warrant 
more than a 10 percent evaluation, the medical findings do 
not support his statements and testimony for the reasons 
stated above.  Hatlestad, 1 Vet. App. 164.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent as of March 31, 1992, for 
tender scars on the left lower leg.  Gilbert, 1 Vet. App. at 
53.

As the Board noted earlier, this case involves an appeal as 
to the initial grant of service connection and the disability 
evaluation assigned for tender scars on the left lower leg.  
In cases of this kind, it is permissible to assign staged 
ratings for various periods of time depending upon the nature 
and extent of severity of the disability at issue during the 
subject periods of time.  The Board has in effect assigned 
staged ratings for the veteran's tender scars on the left 
lower leg.  See Fenderson, supra.


ORDER

Entitlement to an initial compensable evaluation for tender 
scars on the left lower leg from March 22, 1988 to March 30, 
1992 is denied.

Entitlement to an initial compensable evaluation of 10 
percent for tender scars on the left lower leg as of March 
31, 1992, is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
tender scars on the left lower leg, on and after March 31, 
1992, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

